Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 27-29 are allowed.

Reasons for Allowance
In interpreting the claim(s), in light of the specification filed on 7/12/2016, the examiner finds the claimed invention to be patentably distinct from the prior art(s) of record.
The following is an examiner’s statement of reason(s) for allowance:
The independent claim 27 contains combined sequence of steps for controlling content navigation using a computer and a display device, steps includes, “receiving input character data”, based on the received input character data, determining, available content items from “a broadband content domain”, a broadcast content domain” and “a local content domain”, using “user profile settings” associated with “a user” that includes amending the input character data to include “additional terms” in the input character data based on the user profile settings, prior to the determining the available content items, using the user profile settings associated with the user, “metadata associated with user activity”, “subscription information”, “device capability information”, and “geographical information, to ensure that available content items is relevant to the user, viewable by the user on the display device, and “in compliance with third party restriction based on territory” and “content owner restrictions” corresponding to each of 

The prior art does not teach the cited limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423